SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

457
CA 16-01638
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


NICHOLAS DOMINICK AND LORRAINE J. DOMINICK,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

CHARLES MILLAR & SON CO., CHARLES MILLAR
SUPPLY, INC., MILLAR SUPPLY, INC., PACEMAKER
MILLAR STEEL & INDUSTRIAL SUPPLY COMPANY, INC.,
INDIVIDUALLY AND AS SUCCESSOR-IN-INTEREST TO
CHARLES MILLAR & SON SUPPLY, INC., PACEMAKER
MILLAR STEEL & INDUSTRIAL SUPPLY OF BINGHAMTON, INC.,
PACEMAKER STEEL & ALUMINUM OF BINGHAMTON CORP.,
PACEMAKER STEEL AND PIPING CO., INC., INDIVIDUALLY
AND AS SUCCESSOR TO CHARLES MILLAR, PACEMAKER STEEL
WAREHOUSE INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


BOIES, SCHILLER & FLEXNER LLP, ALBANY (GEORGE F. CARPINELLO OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

BELLUCK & FOX, LLP, NEW YORK CITY (SETH A. DYMOND OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Charles
C. Merrell, J.), entered December 3, 2015. The order denied the
motion of defendants-appellants to set aside the jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court